DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 1, 3, 5, and 7-10 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Final Office Action mailed 03/21/2022. The cancellation of claims 2 and 4 are also acknowledged.
Response to Arguments
2.	All arguments considered were filed 07/11/2022.
Applicant’s arguments, see pg. 8, with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 8, with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pgs. 8-9, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pg. 9, with respect to claim rejections under 35 U.S.C. 102 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 102 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim on 07/22/2022.
The application has been amended as follows: 
In claim 7 (lines 1-2), “a first body and a second body” has been amended to read --the first body and the second body--.
In claim 10 (line 4), “arranged to surround” has been amended to read --arranged such that the guide groove surrounds--.
REASONS FOR ALLOWANCE
Claim(s) 1, 3, 5, and 7-10 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Raju (US 6558060 B1) discloses a holder body comprised of a first body and a second body, a fluid pocket disposed on the holder body, and an another surface, wherein the another surface of the holder body is opened so for fluid to be discharged when the fluid pocket is pressed in a direction towards the another surface. However, Raju fails to disclose the fluid pocket comprises a sealing film sealing the storage space. 
Regarding claim 5, Raju discloses a holder body comprised of a first body and a second body, a fluid pocket disposed on the holder body, and an another surface, wherein the another surface of the holder body is opened for fluid to be discharged when the fluid pocket is pressed in a direction towards the another surface. However, Raju fails to disclose the fluid pocket is formed in the holder body, the holder body having two layers, and an outlet formed on a first side of the fluid pocket to be selectively opened. 
Regarding claim 9, Raju discloses a holder body comprised of a first body and a second body, a fluid pocket disposed on the holder body, and an another surface. However, Raju fails to disclose the holder body has a fracture protrusion protruding from the another surface, such that the fracture protrusion is directed toward the fluid pocket when the holder body is folded to break a sealing film of the fluid pocket. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783